MINUTE ENTRY                                                  JS10(00:14)
LEMELLE, J.
January 9, 2019

                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   NO. 09-177

DANQUELL MILLER                                          SECTION: “B”



       On this date, a status conference was held. Counsel for the

Government, Kevin Boitmann, and Counsel for Defendant Miller, Gary

Schwabe, were in attendance. Among other matters, discussions were

held    on     substantive   changes   in   sentencing    guidelines,    post-

sentencing conduct of Defendant Miller, status of Co-Defendants’

sentences, and procedures for the hearing to be held on February

7,     2019.    Parties   continue     to   agree   on   Defendant    Miller’s

eligibility for the new and lower guideline range of imprisonment;

however, they disagree on whether that guideline change should

lead to a change in the actual 300-month sentence previously

imposed by Judge Engelhardt. Other than BOP’s most recent review

of Miller’s compliance with prison rules and programs, there is no

need for further development of the existing court record. Parties




                                        1
expect to be prepared to proceed with the hearing as scheduled,

along with Miller’s participation in same be video conference.

     New Orleans, Louisiana, this 9th day of January, 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                2
